COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


FLIPPO LUMBER CORPORATION AND
 WOOD PRODUCTS OF VIRGINIA GROUP
 SELF-INSURANCE ASSOCIATION/SEDGWICK
 CLAIMS MANAGEMENT SERVICE, INC.
                                                                 MEMORANDUM OPINION *
v.     Record No. 2512-07-2                                          PER CURIAM
                                                                     APRIL 8, 2008
DEBORAH ANN TOMLIN/THE ESTATE
 OF RANDAL CARY TOMLIN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Andrew R. Blair; Blair Law Offices, on briefs), for appellants.

                 (Jean M. McKeen; Tomlin & McKeen, PLLC, on brief), for
                 appellee.


       Flippo Lumber Corporation and its insurer (hereinafter referred to as “employer”) appeal

a decision of the Workers’ Compensation Commission finding employer failed to sustain its

burden of proving under Code § 65.2-306 that Randal Cary Tomlin (deceased) committed willful

misconduct, which barred the claim filed by Deborah Ann Tomlin. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Tomlin v. Flippo Lumber

Corp., VWC File No. 221-75-61 (Oct. 3, 2007). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.